DETAILED ACTION
This office action is made final. Claims 1-40 and 51-62 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 01/28/2021, amended claims 1, 13, and 24. 
Response to Amendment
The previously pending rejection to claims 1-40 and 51-62, under 35 USC 101 (Alice), will be maintained. 
The previously pending claim objections to claims 1, 13, and 24, have been withdrawn.
The previously pending rejection to claim 1, under 35 USC 112(b), has been withdrawn.
Response to Arguments
The remaining arguments have been fully considered, but they are not persuasive.  Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.

Response to Arguments under 35 USC 101:
Applicant argues "the current Office Action, like the previous Office Actions, has failed to carry this burden, as required by the October PEG, of addressing all of the claims individually, as well as explaining why specific limitations in each claim are thought to be directed to an abstract concept.” Examiner respectfully disagrees.

In the previous actions, Examiner expressly stated that “independent claims 1, 13, 19, 24, 36, 51, and 57 and dependent claims 2-12, 14-18, 20-23, 25-35, 37-40, 52-56, because these dependent claims merely provide further elements do nothing more than narrow the recited abstract idea.” Accordingly, contrary to Applicant’s assertions, Examiner did indeed clearly discuss and provide analysis indicating that the further limitations did not transform the abstract idea into patent-eligible invention because the dependent claims were merely further abstract limitations that simply narrow the recited abstract idea. 
As noted above, this mere narrowing of the abstract idea of the claims does not integrate the abstract idea into a practical application, is not sufficient to amount to significantly, nor is otherwise sufficient to transform the recited abstract idea into a patent-eligible invention because simply reciting limitations that narrow an abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014).

Applicant argues "the Examiner has not identified a publication or documentary evidence for the asserted abstract idea. Rather, the Applicant contends that the rejection is improper.” Examiner respectfully disagrees.

With respect to Applicant’s assertion that Examiner has not provided evidence to support a determination that the limitations in question are well-understood, routine, and conventional, while, as noted above, the additional elements do not amount to significantly more than the recited abstract idea because the additional elements merely apply the abstract idea, as noted in the previous actions, when viewed individually and as an ordered combination, these additional elements (e.g., carried out by at least one a computer system), simply append the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field, recited at a high level of because these elements are generic computer components that simply perform repetitive calculations, which, as held by the courts, are well-understood, routine, and conventional. See July 2015 Update, p. 7; MPEP 2106.05(d). In addition, Applicant’s Specification discloses that the present invention can be implemented by “computer readable program instructions … provided to a processor of a general purpose computer … for implementing the functions” of the invention (Spec. paras 13-14 and 106 of the specifications), and thus, Applicant’s own specification demonstrates that the additional elements requiring that the abstract idea is, for example, “carried out by at least one computer system” merely appends the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field. Moreover, as discussed in the previous actions, when viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a computer systems for carrying out the recited abstract idea, and as evinced by Rawat, et al. (US 2006/0242154 A1), hereinafter Rawat, at see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, and computers and computer readable medium to be programmed to carry out or implement a set of instructions. Accordingly, contrary to Applicant’s assertions, the evidence on record does 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Applicant argues "Lack of prima facie case under Step 2A Prong One, the claims are not directed to an abstract idea because the specific "abstract idea" alleged by Applicant is not mathematical concepts, certain methods of organizing human activity, or mental processes.” Examiner respectfully disagrees.

Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine 
Here, under the first prong of Step 2A, the claims (claim 1, and similarly claims 13, 19, 24, 36, 51, and 57) recite “creating a leads dataset; creating the community dataset by monitoring a community data source to identify and store a senior care type, a plurality of senior living communities that provide said senior care type, and community demographic attributes associated with the plurality of senior living communities; monitoring a plurality of early indicator data sources to detect an early indicator for the senior care type, a potential customer for the senior care type, and customer demographic attributes for the potential customer; comparing the customer demographic attributes to the community demographic attributes for a senior living community in the community dataset to establish a match between the potential customer and the senior living community; creating a potential customer record in the leads dataset if said match exists, the potential customer record comprising the customer demographic attributes for the potential customer and the senior care type; and transmitting at least a portion of the potential customer record in the leads dataset by the senior living community.” As a whole, claims 1, 13, 19, 24, 36, 51, and 57, in view of the claim limitations, are directed to identifying potential customers for senior living communities using a lead generation,” “comparing the customer demographic attributes for said potential customer to the community demographic attributes for said senior living community, and create a potential customer record,” and “calculating scores for non-resident seniors for a senior living community.

A claim recites certain methods of organizing human activity in that they recites commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed as certain methods of organizing human activity but for the recitation of generic computer components, then the claim is in the certain methods of organizing human activity category. Here, in view of the above claim limitations, as a whole, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited “using a lead generation, the process comprising: a) creating a leads dataset; b) creating the community dataset by monitoring a community data source to identify and store a senior care type, a plurality of senior living communities that provide said senior care type, and community demographic attributes associated with the plurality of senior living communities; c) monitoring a plurality of early indicator data sources to detect an early indicator for the senior care type, a potential customer for the senior care type, and customer demographic attributes for the potential customer; and transmitting at least a portion of the potential customer record in the leads dataset by the senior living community.” Therefore, contrary to Applicant’s assertions, the claims are directed to certain methods of organizing human activity. 
In addition, all of the above limitations “calculating and displaying senior persona scores for non-resident seniors for a senior living community, comprising: b) monitor an external data source for events associated with seniors and senior living communities; c) one of ordinary skill in the art immediately understands that calculating senior persona scores for non-resident seniors for a senior living community a first algorithm to generate a collection of trait qualifiers, and then use the generated trait qualifiers to seed and a second algorithm to calculate and display the senior persona scores for nonresident seniors, wherein; (i) the first algorithm comprises generating a trait qualifier for every common demographic attribute in the set of common demographic attributes by (A) calculating a value density, and (B) applying the weight rule based on the calculated value density, and (ii) the second algorithm are all mathematical calculations that are inherently determined using mathematical formulas. Thus, contrary to Applicant's assertions, the claims are also directed to mathematical concepts.
With respect to Applicant’s assertion that the abstract idea is extremely specific, to the extent that this assertion by Applicant is indented to indicate that this somehow evinces that the claims are not directed to an abstract idea, Examiner notes simply reciting limitations that narrow an abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014).
As a result, for the reasons set forth above, contrary to Applicant’s assertions, with respect to the first part of the Step 2A, the claims are indeed directed to a mental process, certain methods of organizing human activity, and mathematical concept. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-40 and 51-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-40 and 51-62 are directed 
Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
Independent claims 1, 13, 19, 24, 36, 51, and 57, the claim, when “taken as a whole,” are directed to the abstract idea of “identifying potential customers for senior living communities using a lead generation,” “comparing the customer demographic attributes for said potential customer to the community demographic attributes for said senior living community, and create a potential customer record,” and “calculating scores for non-resident seniors for a senior living community.”
Independent claim 1, a process for identifying potential customers for senior living communities using a lead generation, the process comprising: a) creating a leads dataset; b) creating the community dataset by monitoring a community data source to identify and store a senior care type, a plurality of senior living communities that provide said senior care type, and community demographic attributes associated with the 
Independent claim 13,  a process for identifying potential customers for senior living communities using a lead generating, the lead generation comprising a plurality of data connections to a respective plurality of early indicator data sources, the process comprising: a) creating a leads dataset; b) creating the senior dataset by monitoring a demographic data source to identify and store seniors in a target area and senior demographic attributes associated with the seniors in the target area; c) creating the community information dataset by monitoring a community data source to identify and store a plurality of senior living communities in the target area and community demographic attributes associated with the plurality of senior living communities in the target area; d) cross-referencing the senior demographic attributes with the community demographic attributes to determine which seniors in the target area are residents of one of the plurality of senior living communities in the target area, which seniors in the target area are not residents of one of the plurality of senior living communities, the 
Independent claim 24, a customer lead generating for senior living communities, comprising: a) a leads dataset; b) a community information dataset for storing a plurality of senior care types, a plurality of senior living communities that provide at least one senior care type in said plurality of senior care types, and community demographic attributes associated with the plurality of senior living communities; e) retrieve early indicator data from a plurality of early indicator data sources; e) search the early indicator data to detect early indicators of need for each senior care type, a potential 
Independent claim 36, calculating and displaying senior persona scores for non-resident seniors for a senior living community, comprising: b) monitor an external data source for events associated with seniors and senior living communities; c) a segmented collection of datasets that includes a senior dataset and a community information dataset, the senior dataset comprising senior demographic attributes, including names and addresses, for seniors in a target population, the community dataset comprising a community address, a set of common demographic attributes for the seniors who live in the senior living community, for the set of common demographic attributes, and a set of weight rules; and d) a first algorithm to generate a collection of trait qualifiers, and then use the generated trait qualifiers to seed and a second 
Independent claim 51, a process for identifying potential communities for a senior care seeker using a lead generating, the lead generating comprising a community information dataset, the process comprising: a) providing a leads dataset; b) providing a senior care seeker dataset, the senior care seeker dataset comprising a senior care type and senior care seeker demographic attributes for the senior care seeker; c) creating the community information dataset by monitoring a community data source to identify and store a plurality of senior living communities in a target area, community demographic attributes associated with the plurality of senior living communities in the target area, and community events associated with the plurality of senior living 
Independent claim 51, a process for identifying potential communities for a senior care seeker using a lead generating, the lead generating comprising a community information dataset, the process comprising: a) providing a leads dataset; b) providing a senior care seeker dataset, the senior care seeker dataset comprising a senior care type and senior care seeker demographic attributes for the senior care seeker; c) creating the community information dataset by monitoring a community data source to identify and store a plurality of senior living communities in a target area, community demographic attributes associated with the plurality of senior living communities in the target area, and community events associated with the plurality of senior living communities in the target area; d) comparing the senior care seeker demographic attributes in the senior care seeker dataset to the community demographic attributes for the plurality of senior living communities in the community information dataset to determine whether a match exists between the senior care seeker, the senior care type and a potential community in the community information dataset e) creating a potential 
Independent claim 57, identifying potential communities for a senior care seeker comprising: a) a leads dataset; b) stores a senior care type and senior care seeker demographic attributes for the senior care seeker; c) monitors a community data source to identify and store a plurality of senior living communities in a target area, community demographic attributes associated with the plurality of senior living communities in the target area, and community events associated with the plurality of senior living communities in the target area; e) compares the senior care seeker demographic attributes to the community demographic attributes for the plurality of senior living communities in the community information dataset to determine whether a match exists between the senior care seeker, the senior care type and a potential community; f) a potential community record in the leads dataset if said match is determined to exist, the potential community record comprising the community demographic attributes for the potential community and the senior care type; and h) transmits at least a portion of the potential community record in the leads dataset.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 13, 19, 24, 36, 51, and 57 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the Claim recites to the abstract idea of identifying potential customers for senior living communities using a lead generation,” ”comparing the customer demographic attributes for said potential customer to the community demographic attributes for said senior living community, and create a potential customer record,” and “calculating scores for non-resident seniors for a senior living community.  The above limitation fall within mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion); certain methods of organizing human activity in that they recites commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and mathematical calculations groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a microprocessor, a web server computer system, microprocessor execute a first algorithm, microprocessor execute a second algorithm, display device, a lead generating system, a data communications link, a senior dataset, a community information dataset, a data collector, a senior to community matching engine, and an online user interface, a computer system, a data collector module, program instructions, a set of operator-specified values, and a scoring module, in claims 1, 13, 19, 24, 36, 51, and 57.” Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “and additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h).
Furthermore, Claims 1, 13, 19, 24, 36, 51, and 57 are generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems. Likewise, Claims 1-40 and 51-62 implying identifying potential customers for senior living communities using a lead generation system is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of Claims 1-40 and 51-62 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-12, 14-18, 20-23, 25-35, 37-40, 52-56, and 58-62 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 13, 19, 24, 36, 51, and 57 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 13, 19, 24, 36, 51, and 57 include various elements that are not directed to the abstract idea.  These elements include a microprocessor, a web server computer system, microprocessor execute a first algorithm, microprocessor execute a second algorithm, display device, a lead generating system, a data communications link, a senior dataset, a community information dataset, a data collector, a senior to community matching engine, and an online user interface, a computer system, a data collector module, program instructions, a set of operator-specified values, and a scoring module.
Examiner asserts that a microprocessor, a web server computer system, microprocessor execute a first algorithm, microprocessor execute a second algorithm, display device, a lead generating system, a data communications link, a senior dataset, a community information dataset, a data collector, a senior to community matching engine, and an online user interface, a computer system, a data collector module, program instructions, a set of operator-specified values, and a scoring module do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic computing functions routinely provided by a general purpose computer.
The computing elements with a microprocessor and a web server computer system are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere 1
In addition, paras 13-14 and 106 of the specifications detail any combination of a generic computer system program to perform the method (i.e., microprocessor(s) can be any of various commercially available processors).  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
Furthermore, as discussed above with respect to Prong Two of Step 2A, Claims 1, 13, 19, 24, 36, 51, and 57 merely recite additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 USPQ2d 1750 (Fed. Cir. 2014); Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Systems, Claims 1, 13, 19, 24, 36, 51, and 57 implying that the abstract idea of identifying potential customers for senior living communities using a lead generation and calculating scores for non-resident seniors for a senior living community is executed in a computer environment merely indicates a field of use in which to apply the abstract idea 
Even when considered as an ordered combination, the additional limitations of Claims 1, 13, 19, 24, 36, 51, and 57 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determine that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Alice Corporation Pty. Ltd v. CLS Bank International, et al., 134 S. Ct. 2347, 110 USPQ2d 1979 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in Claims 1, 13, 19, 24, 36, 51, and 57 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Moreover, generally transmitting, storing, and outputting (e.g., displaying in real time) data are examples of insignificant extra-solution activity. 
Further, the courts have recognized the following computer functions as well‐
Generic computer features, such as a microprocessor, a web server computer system, display devices, and software modules, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
None of the steps/functions of independent/dependent claims whether taken alone or in an ordered combination amount to significantly more than the abstract idea. For example, no inventive concept can be found in any unconventional or non-generic combination of known pieces similar to Bascom. For these reasons, none of the additional elements of independent claims 1, 13, 19, 24, 36, 51, and 57 amounts to significantly more than the abstract idea. Accordingly, independent claims 1, 13, 19, 24, 36, 51, and 57 are ineligible.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Claims 2-12, 14-18, 20-23, 25-35, 37-40, 52-56, and 58-62 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 13, 19, 24, 36, 51, and 57. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        2/13/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like).